Exhibit 10.1

 

CONSULTING AGREEMENT

 

 

 

BETWEEN:ROI Land Investments, Ltd., a corporation formed under the Laws of the
state of Nevada having its principal executive office at 999 Maisonneuve Blvd.,
Suite 750, Montreal, Quebec, Canada H3A 3L4, herein represented by its Executive
Chairman, Dr. Sami B. Chaouch, who declares being duly authorized to act
hereinafter;

 

 

HEREINAFTER REFERRED TO AS "ROI";

 

 

AND:SF International Consulting Limited a company registered in England & Wales
with number 09885820 and whose registered office is at 19 Connaught Square, W2
2HJ London, specifically for the services of Dr. Slim Feriani;

 

HEREINAFTER REFERRED TO AS "Consultant";

 

HEREINAFTER COLLECTIVELY REFERRED TO AS THE “Parties”.

 

 

 

RECITALS

 

(A)ROI is a U.S. public corporation which acquires, funds and services land
development opportunities;

 

(B)Consultant is engaged in the business of advising;

 

(C)ROI wishes to retain the services of Consultant to assume the
responsibilities of Chief Investment Officer and Senior International and
Strategic Advisor with a focus on the U.K. and Emerging Markets

 

(D)Consultant agrees, on an exclusive basis and for consideration, to perform
such services for ROI’s benefit;

 

NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.0INTERPRETATION

 

1.1Definitions

 

Unless otherwise indicated, capitalized words and expressions appearing in the
Agreement or in any ancillary or subordinate documentation will be interpreted
or construed as follows:

 



 1 

 

 

1.1.1Agreement

 

means this agreement including its recitals and schedules, any related or
ancillary agreement or document identified therein, as well as any amendment
made thereto from time to time by the PARTIES;

 

1.1.2Best Efforts

 

means the efforts that a person, desirous of achieving a result and acting
prudently and diligently would use in similar circumstances to maximize, to the
extent reasonably practicable, the probability that a result will occur and
includes the generally recognized or common trade practices of any trade or
profession as well as the generally acknowledged best practices in a field of
activity;

 

1.1.3Breach

 

means any misrepresentation, inaccuracy, error, omission, non-compliance,
infringement, failure, claim or other circumstance relating to a representation,
warranty, covenant, obligation or other provision of the Agreement leading to:

 

(a)any infringement of the Agreement; or

 

(b)any claim by any person or other occurrence or circumstance that (i) is
inconsistent with a covenant, obligation or other provision of the Agreement and
(ii) causes harm to such Person;

 

1.1.4Confidential Information

 

means any commercial, technical, scientific, financial, legal, personal or other
information disclosed by ROI to CONSULTANT relating to ROI business activities,
strategies or opportunities, Intellectual Property, suppliers, customers,
financial condition or employees which, at the time of disclosure, is designated
as confidential, is disclosed in confidence, or would be understood by
CONSULTANT, exercising reasonable business judgment, to be confidential, but
excludes:

 

(a)information known by CONSULTANT before the date on which it is received;

 

(b)information known by the public or available to the public before the date on
which it is received;

 

(c)information which becomes known by or available to the public after the date
on which it is received;

 



 2 

 

 

(d)information received at any time by a person not bound to one of the Parties
by an undertaking of confidentiality with regard to such information;

 

(e)personal information provided by an individual when such information is being
used for the purpose for which it has been previously disclosed or any other
purpose permitted by Law;

 

1.1.5Force Majeure

 

means any event beyond the control of a Party which could not have been
reasonably foreseen and against which it could not have protected itself such
as, without limiting the generality of the foregoing, natural disasters,
epidemics, fires, accidents, acts of war (whether declared or not),
insurrections, riots, acts of terrorism, wildcat strikes, partial or total work
stoppages or slowdowns, lock-outs, power or communications breakdowns,
interventions by civil or military authorities, compliance with any orders of
governmental authorities, courts or tribunals or public authorities;

 

1.1.6Intellectual Property

 

means any intangible asset, the proprietary rights of which may be protected by
contract such as trade secrets, know-how and other similar assets and any
intangible asset, the proprietary rights of which are protected by any Law such
as patents, copyright, trademarks, industrial designs, integrated circuit
topographies or plant species and includes any application made to and any
registration or patent issued by a public authority for the purpose of securing
proprietary or intellectual property rights to such intangible assets;

 

1.1.7Law

 

means a federal, provincial, state, municipal or foreign law, any regulation,
ordinance, code, guideline, policy, or rule of civil or common law, any trade
amendment thereto and any judicial or administrative order, consent, decree or
judgment and may also include an international treaty or trade agreement, and
any reference to a repealed statute shall be deemed to be a reference to such a
statute and its related regulations as they existed prior to said statute being
repealed;

 

1.1.8Legal Representatives

 

means, in respect of each Party and, as the case may be, it’s authorized
assignee, when a natural person, the executors or administrators of his estate,
his legal heirs, legatees, successors or mandataries and, when a legal person,
its directors, officers, shareholders, members, employees and representatives;

 

1.1.9 Independent Contractor Status

 

It is expressly acknowledged by the parties hereto that Consultant is an
independent contractor and nothing in this Agreement is intended nor shall be
construed to create an employer/employee relationship or a joint venture of any
kind including any principal/agent relationship between the Corporation and
Consultant. The Corporation shall not have any right to exercise any control or
discretion over the manner or method by which Consultant performs services
hereunder; provided, however, the services to be provided by Consultant
hereunder shall be provided in a manner consistent with the professional
standards governing such services and the provisions of this Agreement. Neither
party shall have any authority to act for the other party, except as expressly
provided herein, and Consultant shall have no right or power to create any
liability or obligation for or on behalf of the Corporation or to sign any
documents on behalf of the Corporation.

 



 3 

 

 

1.2Precedence

 

The Agreement reflects the entire understanding between the Parties. It
supersedes all other written or verbal promises or covenants made prior to its
signing in addition to any schedules hereto attached and all amendments agreed
upon by the Parties which do not comply with the content of the Agreement.

 

1.3Jurisdiction

 

1.3.1Governing Law

 

The Agreement shall be interpreted, construed and performed in accordance with
applicable Laws of England and shall be subject to the exclusive jurisdiction of
the English courts, to which the parties agree to submit.

 

1.3.2Non-Compliance

 

(a)Severability

 

In the event that any provision of the Agreement is deemed to be invalid or
unenforceable, such provision shall, whenever possible to do so, be interpreted,
construed, limited or if necessary severed to the extent necessary to eliminate
such invalidity or unenforceability. All the remaining provisions of the
Agreement shall remain valid and continue to bind the Parties.

 

(b)Substitute Provision

 

If required, the Parties agree to negotiate in good faith a valid enforceable
substitute provision which most nearly reflects the Parties original intent in
entering into the Agreement or to provide an equitable adjustment in the event
no such provision can be added.

 

1.4Miscellaneous

 

1.4.1Cumulative Rights

 

All rights referred to in the Agreement are cumulative and not mutually
exclusive. Any waiver of the enforcement of a right granted by one of the
Parties for the benefit of another in the Agreement shall, under no
circumstances, be interpreted or construed as a waiver of the enforcement of any
other right granted hereunder unless, as a matter of exception, the wording of a
provision of the Agreement requires such interpretation or construction.

 



 4 

 

 

1.4.2Financial References

 

All amounts referred to in the Agreement are in US dollars. Unless otherwise
indicated in the text, the amounts stated in the Agreement shall not be
construed as including any type of taxes which may be levied on such amounts by
public authorities during the term of the Agreement.

 

1.4.3Gender and Number

 

Unless otherwise required by the context, words importing the singular shall
include the plural and vice-versa, and words importing the use of any gender
shall include all genders.

 

1.4.4Headings

 

Headings used in the Agreement have no interpretative value and their sole
purpose is to facilitate cross-referencing therein.

 

2.0PURPOSE

 

2.1Retainer

 

Subject to compliance with the terms of the Agreement, ROI hereby agrees to
retain on an exclusive basis for the performance of the tasks hereafter
described in Section 2.2, the professional services of CONSULTANT, represented
by Dr. Slim Feriani, who in exchange for conpensation, agrees to assume the role
of Chief Investment Officer with a special focus on the U.K. and perform the
aforementioned tasks and to comply with the terms of the Agreement.

 

2.2Tasks of CONSULTANT

 

CONSULTANT will report to the President, Philippe Germain, and shall be
accountable for, among other tasks that will be assigned to him by the
President:

 

(a)In close collaboration with the Marketing Department, creating and presenting
a consistently applied investment message to the investment community on behalf
of ROI;

 



 5 

 

 

(b)In close collaboration with the Marketing Department, monitoring and
presenting to management the opinions of the investment community regarding the
company's performance;

 

(c)Developing and maintaining a company investor relations plan;

 

(d)Developing and monitoring performance metrics for the investor relations
function;

 

(e)Monitoring operational changes through ongoing contacts with company
management, and developing investor relations messages based on these changes;

 

(f)Collaborating in managing the investor relations portion of the company web
site;

 

(g)Monitoring analyst reports and summarising them for senior management;

 

(h)Serving as the key point of contact for the investment community in the U.K.
and Emerging Markets;

 

(i)Establishing and maintaining relationships with stock exchange
representatives;

 

(j)In collaboration with the Marketing Department, organizing conferences, road
shows, earnings conference calls, and investor meetings;

 

(k)Providing feedback to management regarding the U.K. and Emerging Markets
investment communities’ perception of how the company is being managed, and
their view of its financial results;

 

(l)Representing the views of the U.K. and Emerging Markets investor communities
to the management team in the development of corporate strategy

 

(m)Providing feedback to the management team regarding the impact of stock
repurchase programs or dividend changes on the U.K. and Emerging Markets
investment communities.

 



3.0CONSIDERATION

 



3.1Fees

 

a)As consideration for the performance of the aformentioned tasks, ROI agrees to
pay CONSULTANT consulting fees under the form of a non-refundable monthly
retainer of fifty thousand US dollars (USD$50,000) to be paid at the end of each
month

 

b)In addition, Consultant will receive a signing bonus of one hundred thousand
US dollars ($100,000) and twenty three thousand three hundered and thirty-three
(23,333) shares of ROI restricted common stock. Consultant will also receive
seven hundred and fifty thousand (750,000) stock options at an exercise price of
one US dollar and fifty cents (USD$1.50) to be vested annually over three (3)
years and expiring five (5) years from the date of grant. Such options may be
granted to SF International Consulting Limited or to Dr. Slim Feriani as its
designee.

 



 6 

 

 

c)For the duration of this contract, Consultant will receive two hundred and
fifty thousand (250,000) stock options every quarter, starting on 1 February
2016, to be vested annually over a three (3) year period and expiring five years
from the date of grant. Such options may be granted to SF International
Consulting Limited or to Dr. Slim Feriani as its designee. The exercise price of
all options (X) will be set as follows:

 

X = last subscription price + 10% of the last subscription price

 

3.2Expenses

  

ROI also agrees to reimburse CONSULTANT for Bloomberg subscription and all
travel, accommodation, restaurant, client entertainment and telephone expenses
incurred by the latter in the performance of his role, it being understood that
such expenses shall however be previously approved by a member of the Executive
Management of the Company.

 

4.0Terms of Payment



 



Upon receipt of a monthly invoice at the beginning of the month covering the
amounts due according to Section 3.2 of the Agreement, to which justifying
documents regarding the invoiced expenses shall be attached, ROI shall pay
Consultant the invoiced amount within Thirty (30) days of receipt of such
invoice.

 



5.0MUTUAL DUTIES AND OBLIGATIONS

 



5.1Disclosure

  

The information provided by one Party to the other prior to or concurrently with
the signing of the Agreement is true, accurate and complete; Parties have not
failed to disclose any information about their legal status or their activities
that would deter the other Party, acting reasonably, from entering into the
Agreement or that would vary the terms and conditions thereof.

 

The Parties agree to consult each other prior to making any public announcement
about the agreement or the transactions provided for herein, it being understood
that no public announcement shall be made without the consent of both Parties as
to the form and content therefoof.

 



 7 

 

 

5.2Confidential Information

 

5.2.1Undertaking

 

The Parties hereby acknowledge that all Confidential Information disclosed
during the term of the Agreement is the exclusive property of the disclosing
Party and, accordingly, the receiving Party acknowledges that any unauthorized
disclosure thereof may cause serious harm to the disclosing Party. As such, the
receiving Party undertakes, in order to protect the interests of the disclosing
Party, to:

 

(a)use the Confidential Information for the sole purpose for which it has been
disclosed;

 

(b)allow third parties access to its Confidential Information only if such
disclosure is necessary in order to fulfill the objectives of the Agreement;

 

(c)take all necessary measures, when disclosure of Confidential Information to a
third Party is required, to protect the confidentiality of that information, by
requiring a confidentiality undertaking from the third Party that ensures the
same degree of protection afforded herein;

 

(d)use all reasonable efforts as may be appropriate to restrict access to its
Confidential Information;

 

(e)inform the disclosing Party of any unauthorized access to, or use of, its
Confidential Information by a third Party;

 

(f)assist the disclosing Party in connection with any legal proceedings or
measures taken to protect its Confidential Information.

 

5.3Indemnification

 

5.3.1“Loss”

 

In this Section, “Loss” means any and all damages, fines, fees, penalties,
deficiencies, liabilities, losses and expenses, including, without limitation,
interest, reasonable expenses of investigation, court costs, reasonable fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment, incurred
in connection with:

 

(a)the investigation or defence of any third party claims; or

 

(b)successfully asserting or disputing any rights under the Agreement against
any Party hereto or otherwise but excludes any incidental, indirect or punitive
damages including lost profits (whether resulting from contractual or
extracontractual liability and regardless of whether a party could foresee such
damages) for Breach of the Agreement.

 



 8 

 

 

5.3.2Scope

 

The Parties agree to indemnify and hold each other harmless from and against any
loss that they may sustain or incur resulting from:

 

(a)any false, inaccurate or erroneous declaration made by them in the Agreement;

 

(b)any negligence, fault or wilful omission by them or their Legal
Representatives whenever they are acting on their behalf;

 

(c)any failure to perform their duties and obligations under the Agreement;

 

(d)any taxes, interest or penalties attributable to them or their Legal
Representatives whenever they are acting on their behalf;

 

(e)any infringement of a third Person’s Intellectual Property caused by them or
their Legal Representatives whenever they are acting on their behalf;

 

(f)any Breach by them, or any of their Legal Representatives whenever they are
acting on their behalf, of any applicable Law, regulation, order or decree.

 

5.3.3Procedure

 

The Party seeking indemnification (hereinafter the “Indemnified Party”) shall:

 

(a)give the other Party (hereinafter the “Indemnifying Party”) written notice of
the claim within a reasonable time;

 

(b)cooperate with the Indemnifying Party, at the Indemnifying Party’s expense,
in the defence of any third Person claim; and

 

(c)give the Indemnifying Party the right to control the defence and settlement
of any such third person claim, provided, however, that the Indemnifying Party
shall not enter into any settlement against the Indemnified Party’s rights or
interests without the Indemnified Party’s prior written consent, and such
consent shall not be unreasonably withheld, conditioned or delayed.

 

5.4Disclosure of Agreement

 

The Parties agree to consult each other prior to making any public announcement
about the Agreement or the transactions provided for herein, it being understood
that no public announcement shall be made without the consent of both Parties as
to the form and content thereof, other than disclosures require by law or SEC
Regulations.

 



 9 

 

 

6.0DUTIES AND OBLIGATIONS OF CONSULTANT

 

6.1Best Efforts

 

CONSULTANT undertakes to use his Best Efforts in performing its tasks.

 

6.2Conduct

 

CONSULTANT shall at all times act diligently, with honesty and integrity, and in
good faith toward any investors, organisms, business partners, clients,
providers or any third party when acting on behalf of ROI.

 

6.3Intellectual Property

 

CONSULTANT acknowledges that the intellectual or material works that it creates
for ROI under the Agreement will be the exclusive property of ROI. CONSULTANT
hereby assigns all its Intellectual Property rights to such works in addition to
waiving all its moral rights therein. CONSULTANT also undertakes not to use such
works without the consent of ROI and, if so required by the latter, to sign all
the documents for the purpose of evidencing the assignment of all of its
Intellectual Property rights on such works to ROI.

 

7.0SPECIAL PROVISIONS

 

7.1Force Majeure

 

7.1.1No Default

 

A Party shall not be considered in default of its duties or obligations
hereunder or liable for any damages or delay if such default, damage or delay is
the result of Force Majeure.

 

7.1.2Duty

 

Should such an event of Force Majeure occur, the Party unable to perform its
obligations hereunder must, whenever possible to do so, take the necessary
measures to put an end to the event of Force Majeure or, if unable to do so, to
reduce its impact.

 

7.1.3Rights of Other Party

 

If as a result of such Force Majeure the duty or obligation owed to a Party
cannot be performed, the Party to whom the obligation is owed may, for as long
as such Force Majeure prohibits the other Party from performing its duties and
obligations hereunder, take temporary measures to mitigate the damage it may
sustain on the understanding that no claim for any subsequent loss, if
applicable, may be brought against it by the other Party.

 



 10 

 

 

7.2Other Remedies

 

The Parties agree, that remedies for any Breach may be by way of injunctive
relief, specific performance, damages as well as any other relief available,
whether in equity or in Law, and in no way may the Agreement be interpreted as
excluding such remedies.

 

8.0GENERAL PROVISIONS

 

8.1Notice

 

Except as otherwise provided in the Agreement, any notice or other communication
required hereunder is sufficient if it is in writing and sent by a means of
communication that enables the sender to prove that the notice or communication
was delivered to the recipient at the address set out herein for such Party, or
at any other address that the Party may provide in accordance with this Section.

 

8.2Dispute Resolution

 

Should a dispute arise regarding the interpretation or construction of,
compliance with, or breach of, the Agreement or its termination, the Parties
shall meet and negotiate in good faith in an attempt to resolve the dispute.

 

8.3Election

 

The Parties agree, in respect of any claim or legal proceedings for any purpose
whatsoever in connection with the Agreement, to elect the English courts of the
United Kingdom as the proper forum for the hearing of said claims or said legal
proceedings.

 

8.4Counterparts

 

The Agreement may be signed in several counterparts, each of which when so
signed will be deemed to be an original, and together will constitute one and
the same document.

 

8.5Amendment

 

The Agreement may be amended at any time by mutual consent of the Parties. Any
such amendment must be made in writing and signed by each Party, and will be
presumed to take effect on the day that it is put in writing, duly signed by the
Parties.

 



 11 

 

 

No Waiver of Rights

 

The silence, failure or delay by a Party in exercising any right or remedy
hereunder may never be interpreted or construed as a waiver of such right or
remedy by said Party, who may avail itself of any such right or remedy until
such time as it contractually or legally expires.

 

8.6Electronic Transmission

 

The Parties agree that the Agreement may be transmitted by facsimile, e-mail or
similar forms of communication. The Parties further agree that signatures
duplicated by facsimile, electronic signatures or similar means of
authentication will be treated as originals, and each Party proceeding in such a
manner undertakes to provide the other Party with a copy of the Agreement
bearing its original signature forthwith, upon demand.

 

8.7Language

 

The Parties acknowledge that they have requested and agree that the Agreement
and all documents, notices, correspondence and legal proceedings consequent
upon, ancillary or relating directly or indirectly to the Agreement, forming
part of or arising from it, be drawn up in English.

 

9.0TERMINATION

 

9.1Mutual Consent

 

The Agreement may be terminated at any time by mutual consent of the Parties.

 

9.2Unilateral Termination

 

This agreement is firm for three (3) years. After the first three years of this
agreement, either Party may terminate the Agreement without cause upon 6 months
prior written notice, which may be given at any time after the first three year
period.

 

9.3Without Notice

 

To the extent permitted by applicable Laws, the Agreement shall be terminated
without notice should any of the following events occur:

 

(a)if ROI becomes insolvent, assigns its property following the filing of a
petition for bankruptcy, becomes bankrupt following the rejection of a proposal
in bankruptcy or is declared bankrupt by a court of competent jurisdiction;

 



 12 

 

 

(b)if ROI, otherwise than as part of a corporate restructuring, winds up its
business or liquidates all or substantially all its assets or is dissolved as a
legal person;

 

(c)if a creditor takes possession of the business of ROI or of all or
substantially all of its assets or if such business or assets are placed under
receivership or if a receiver is appointed in such respect to administer or wind
up the business or all or substantially all of its assets and if the taking of
such possession, the placing under receivership or the appointment of such
receiver is not cancelled within a period of thirty (30) days following the
occurrence of any such events.

 

9.4Prior Notice

 

Either Party may terminate the Agreement at any time without prejudice to any
other rights and remedies it may have, if the other contracting Party fails to
comply with any provision of the Agreement and if such default is not cured
within ten (10) days following the sending of written notice of default
describing the nature of the default and indicating the intention of the
notifying Party to terminate the Agreement if the defaulting Party refuses or
fails to cure said default within that ten (10) day time limit.

 

10.0EFFECTIVE DATE

 

The Agreement will take effect on 2 January, 2016.

 

11.0DURATION

 

11.1Term

 

The initial term of the Agreement shall be for three (3) years as of the
effective date.



11.2Renewal

 

The initial term shall automatically be extended for a period of one (1) year,
unless one Party has delivered to the other Party, at least one (1) month prior
to the end of the initial term, written notice of its decision not to extend the
term.

 

11.3Survival

 

The termination of the Agreement shall not affect the survival and
enforceability of any provision of the Agreement that is expressly or implicitly
intended to remain in effect after such termination.



11.4Non Renewal

 

If a Party sends a notice of non-renewal to the other Party, in accordance with
the provisions herein, the continuation of the business relationship between the
Parties after the expiry of the initial duration or the renewal of the Agreement
may in no way constitute a renewal, extension or continuation of the Agreement.

 

12.0SCOPE

 

The Agreement shall be binding upon and inure to the benefit to the Parties and
their Legal Representatives.

 



 13 

 

 

ROI Land Investments Ltd

 

 

______________________________________

Sami B. Chaouch, Executive Chairman

 

 

Date:__________________________________

 

 

 

 

CONSULTANT (SF International Consulting)

 

 

______________________________________

Slim Feriani, Director

 

 

Date:__________________________________

 

 

 

 

 

 

 

 

 



 14 

 